EXHIBIT 10.5

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made as of
August 13, 2003 (the “Effective Date”) by and between Microtune, Inc., a
Delaware corporation and Nancy A. Richardson (“Employee”). The “Company” as used
herein shall refer to Microtune, Inc., a Delaware corporation, and/or Microtune
(Texas), L.P., a Texas limited partnership, as appropriate.

 

The parties hereby agree as follows:

 

1.    Supercedes Prior Agreement.    This Agreement amends, restates and
supercedes that certain Employment Agreement by and between Company and Employee
made as of October 24, 2002 (the “Prior Agreement”) in all respects.

 

2.    Employment.

 

(a)    As of the Effective Date, Employee shall serve as the Chief Financial
Officer (CFO), Vice President and General Counsel of Microtune, Inc. Employee
agrees to perform such reasonable responsibilities and duties as may be required
of him by the Board of Directors of Microtune, Inc. (the “Board”) and its Chief
Executive Officer or other such person(s) performing in such capacity (the
“CEO”); provided, however, immediately upon request of the CEO, Employee shall
resign from the position of CFO (a “CFO Resignation”). Employee shall report
directly to the CEO. Employee agrees not to terminate the Term prior to October
24, 2004, except for Certain Reasons (as defined below). In the event Employee
voluntarily resigns one of the positions but continues on in full capacity in
the other position, this Agreement shall continue in full effect.

 

(b)    The Board may terminate the Term at any time, by giving Employee thirty
(30) days advance notice in writing. However, if the Board terminates the Term
without Cause (as defined below) prior to October 23, 2004, the Company shall
pay Employee severance benefits as set forth in Section 7. Any termination of
employment by the Company or by Employee for any reason whatsoever during the
term of this Agreement shall be communicated by written notice of termination to
the other party hereto (“Notice of Termination”).

 

(c)    In the event of a Change of Control (as defined below) of the Company
that results in termination of the Term, the Company shall pay Employee
severance benefits as set forth in Section 8.

 

3.    Duties and Scope of Employment.

 

(a)    Positions and Duties.    Employee will continue to serve as CFO and
General Counsel (or one capacity only, pursuant to 1(a) above) of Microtune,
Inc. while employed hereunder. Employee will render such business and
professional services in the performance of his duties, consistent with
Employee’s position within the Company, as shall reasonably be assigned to him
by the Board.

 

(b)    Obligations.    During the Term, Employee will perform her duties
faithfully and to the best of her ability and will devote her full business
efforts and time to the Company.

 

(c)    Term.    The term of the Employee’s employment under this Agreement shall
commence as of the Effective Date and shall continue until October 23, 2004 (the
“Initial Term”). The Initial Term hereof will be automatically renewed for
additional terms (each a “Renewal Term,” and, together, with the Initial Term,
collectively the “Term”) of one (1) year unless either party hereto provides the
other party hereto written notice of its election not to renew this Agreement
thirty (30) days prior to the expiration of the Initial Term, or, if applicable,
thirty (30) days prior to the expiration of any Renewal Term. Any such written
election by the Company shall not



--------------------------------------------------------------------------------

constitute a termination, Constructive Termination or Certain Reasons hereunder
for the purposes of determining whether obligations are due to the Employee from
the Company under Section 7 or 8 hereunder.

 

4.    Compensation.

 

(a)    Employee’s initial annualized base salary shall be $225,000 payable in
accordance with the Company’s normal payroll policies. Employee’s annualized
base salary will be reviewed annually by the compensation committee of the
Board, or by the Board if at such time there is no compensation committee.

 

(b)    During the Term, Employee will be entitled to participate in the employee
benefit plans currently and hereafter maintained by the Company of general
applicability to other senior executives of the Company, including, without
limitation, the Company’s group medical, dental, vision, disability, dependent
care, life insurance, flexible-spending account and 401(k) plans. The Company
reserves the right to cancel or change the benefit plans and programs it offers
to its employees at any time.

 

(c)    The Company will reimburse Employee for reasonable travel, entertainment
or other expenses incurred by Employee in the furtherance of or in connection
with the performance of Employee’s duties hereunder, in accordance with the
Company’s expense reimbursement policy as in effect from time to time.

 

5.    Covenant Not to Compete or Solicit.

 

(a)    Non-Competition.    Employee agrees that if the Company terminates her
employment for Cause or Employee terminates his employment with the Company
other than for Certain Reasons, then for two (2) years from the Date of
Termination she will not directly or indirectly engage in (whether as an
employee, consultant, proprietor, partner, director or otherwise), or have any
ownership interest in, or participate in the financing, operation, management or
control of, any person, firm, corporation or business that engages in or (to
Employee’s knowledge, after due inquiry) intends to engage in a Restricted
Business (as defined below).

 

Ownership of (i) no more than one percent (1%) of the outstanding voting stock
of a publicly traded corporation, or (ii) any stock presently owned by Employee,
shall not constitute a violation of this provision.

 

(b)    Non-Solicitation.    For a period of two (2) years from the Date of
Termination, Employee shall not:

 

(i)    solicit, encourage, or take any other action which is intended to induce
any other employee of the Company to terminate his or her employment with the
Company, or

 

(ii)    interfere in any manner with the contractual or employment relationship
between the Company and any such employee of the Company.

 

The foregoing shall not prohibit any entity with which the Employee may be
affiliated from hiring a former employee of the Company.

 

(c)    Worldwide.    The parties acknowledge that the market for radio frequency
tuner products is worldwide, and that, in this market, products from any nation
compete with products from all other nations. Accordingly, in order to secure to
the Company all possible benefits, the parties agree that the provisions of this
Section 5 shall apply to each of the states and counties of the United States,
and to each nation worldwide.

 

(d)    Severability.    The parties intend that the covenants contained in the
preceding paragraphs shall be construed as a series of separate covenants, one
for each state of the Union, and each nation. Except for geographic

 

2



--------------------------------------------------------------------------------

coverage, each such separate covenant shall be deemed identical in terms to the
covenant contained in proceeding paragraphs. If, in any judicial proceeding, a
court shall refuse to enforce any of the separate covenants (or any part
thereof) deemed included in said paragraphs, then such unenforceable covenant
(or such part) shall be deemed eliminated from this Agreement for the purpose of
those proceedings to the extent necessary to permit the remaining separate
covenants (or portions thereof) to be enforced. In the event that the provisions
of this Section 5 should ever be deemed to exceed the time or geographic
limitations, or the scope of this covenant, permitted by applicable law, then
such provisions shall be reformed to the maximum time or geographic limitations,
as the case may be, permitted by applicable laws.

 

6.    Certain Definitions.    For the purposes of this Agreement, the following
terms have the meanings set forth below.

 

(a)    “Base Compensation” means Employee’s rate of annual salary, as in effect
for the twelve-month period ending on the date six months prior to any Change of
Control or on the Date of Termination, whichever is higher. In no event shall
Base Compensation be less than $225,000 for purposes of severance benefit
calculations. Base Compensation does not include elements such as bonuses,
reimbursement of interest paid on guaranteed loans, auto allowances, nor any
income from equity based compensation, such as may result from the exercise of
stock options or stock appreciation rights, or the receipt of restricted stock
awards or the lapse of the restrictions on such awards. If Employee is employed
by the Company and/or any of its subsidiaries for less than one full calendar
year immediately preceding the Change of Control, Employee’s “highest annual
bonus” will be determined by annualizing the bonus earned during employee’s
period of employment excluding the effect of the Litigation Bonus (hereinafter
defined).

 

(b)    “Cause”, for purposes of this Agreement, means (i) if Employee is
determined by a court of law or pursuant to arbitration to have committed a
willful act of embezzlement, fraud or dishonesty which resulted in material
loss, material damage or material injury to the Company, (ii) Employee’s
conviction of, or plea of nolo contendere to, a felony, or (iii) Employee’s
continued substantial violations of his employment duties after Employee has
received a written demand for performance from the Company which specifically
sets forth the factual basis the Company’s belief that Employee has not
substantially performed his duties. In such an event, at the election of the
Company, Employee shall have no rights under this Agreement other than payment
of compensation and reimbursement of business expenses pursuant to this
Agreement through the date of termination. Notwithstanding the foregoing,
Employee shall not be deemed to have been terminated for Cause without (i)
reasonable notice to Employee setting forth the reasons for the Company’s
intention to terminate for Cause, and (ii) an opportunity for Employee, together
with counsel, if any, to be heard before the Board.

 

(c)    “Certain Reasons” means (A) a reduction in cash compensation (exclusive
of bonuses) or a material reduction in benefits, except as part of a salary or
benefit reduction program by the Company that is applicable generally to all
executives, (B) a material demotion in responsibilities or duties other than
solely as a result of a CFO Resignation, (C) relocation of Employee’s workplace
to any place more than fifty miles from Dallas, Texas, without Employee’s
consent or (D) a material breach by the Company of this Agreement or any other
material agreement between the Company and Employee.

 

(d)    “Change of Control” means a change of control that occurs during the Term
of a nature which would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (“Exchange Act”), or in response to any other form or report to
the Securities and Exchange Commission or any stock exchange or the Nasdaq
National Market on which the Company’s shares are listed which requires the
reporting of a change of control. In addition, a Change of Control shall be
deemed to have occurred if any person (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the beneficial owner, directly or
indirectly, of securities of the Company representing more than 35% of the
combined voting power of the Company’s then outstanding securities.

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing definition, “Change of Control” for purposes of
this Agreement, shall exclude the acquisition of securities representing more
than 35% of the combined voting power of the Company by any of its wholly owned
subsidiaries, or any trustee or other fiduciary holding securities of the
Company under an employee benefit plan now or hereafter established by the
Company. As used herein, the term “beneficial owner” shall have the same meaning
as under Section 13(d) of the Exchange Act, and related case law.

 

(e)    “Constructive Termination” means the resignation by Employee due to any
diminution or adverse change in the circumstances of employment (other than
solely as a result of any CFO Resignation) including, without limitation,
reporting relationships, job description, duties, responsibilities,
compensation, perquisites, or location of employment. The Board will determine
in good faith whether a Constructive Termination has occurred after (i) Employee
has provided the Board reasonable notice setting forth the reasons as to why he
believes there has been a Constructive Termination, and (ii) Employee, together
with counsel, if any, is given an opportunity to be heard before the Board.

 

(f)    “Date of Termination” shall mean a date which is (1) specified in the
Notice of Termination if the Term is terminated by Employee; or (2) thirty (30)
days from the date on which a Notice of Termination is delivered to Employee, if
the Term is terminated by the Company.

 

(g)    “Disability” means that Employee is unable by reason of accident or
illness (including mental illness) to perform the material duties of her regular
position with the Company after a physician acceptable to both the Company and
Employee (which acceptance will not be unreasonably withheld) determines that
such inability is certain or likely to continue for a period of more than ninety
(90) days. Employee will cooperate fully with the physician. If the physician
determines that Employee is disabled, the physician will certify to the Company
that Employee is disabled and the physician’s determination in that respect will
be conclusive. The Company will pay the physician’s fee.

 

(h)    “Restricted Business” means any business that is engaged in or (to
Employee’s knowledge, after due inquiry) preparing to engage in the design,
manufacture, marketing, sale or distribution of semiconductors or modules (or
components thereof) which provide the function of a radio frequency tuner or
compete with radio frequency products under development by the Company at the
time of this Agreement or during Employee’s tenure as an executive of the
Company.

 

7.    Severance Benefits for Termination resulting from other than a Change of
Control.

 

(a)    Involuntary Termination.    If Employee’s employment is terminated by the
Board or CEO other than for Cause, or if Employee terminates her employment for
Certain Reasons, in each case during the Term, then (i) Employee promptly shall
be paid compensation in a lump sum payment subject to applicable payroll
withholding equal to $320,000 plus the highest annual bonus paid to Employee
during the prior three (3) years (excluding the effect of the Litigation Bonus)
as severance benefits, (ii) options granted to Employee under the Company’s
employee stock plans, if any, shall immediately vest and become exercisable as
to the number of shares which would have otherwise vested had Employee continued
to be employed for twenty-four (24) months following the Date of Termination
(but in no event may the shares which so vest exceed the number of shares
subject to such options), (iii) the Company will continue to provide Employee
coverage under a plan providing whatever medical, dental, disability, life or
insurance benefits were in effect at the time of such termination for the
maximum period allowed under COBRA but no more than twenty four (24) months
following the Date of Termination and (iv) any repurchase rights held by the
Company on options exercised or stock owned by the Employee will be canceled on
the Date of Termination.

 

4



--------------------------------------------------------------------------------

(b)    Voluntary Termination; Termination for Cause.    No severance benefits
shall be paid if Employee’s employment is terminated by the Company for Cause or
by Employee without Certain Reasons.

 

8.    Termination of Employment Following Change of Control.    If within two
(2) years following a Change of Control, Employee’s employment with the Company
terminates as the result of a Constructive Termination or is terminated by the
Company for other than Cause, then the Company shall provide to Employee as soon
as practicable, but not more than ten (10) business days following the Date of
Termination, each of the following benefits:

 

(a)    Severance Benefits.    The Company promptly shall pay Employee a lump sum
severance benefit subject to applicable withholding equal to the sum of (i)
$320,000, plus (ii) the highest annual bonus paid to Employee during the last
three (3) full calendar years immediately prior to the Change of Control
excluding the effect of the Litigation Bonus.

 

(b)    Equity Compensation.    All unvested stock options, stock appreciation
rights and restricted stock awards granted or awarded to Employee on the Date of
Termination shall be deemed fully vested and exercisable on such Date of
Termination, provided that if any option, right or award would, as a result of
such accelerated exercisability no longer qualify for exemption under section 16
of the Exchange Act, then such option, right or award shall be fully vested but
shall not become exercisable until the earliest date on which it could become
exercisable and also qualify for exemption from section 16 of the Exchange Act.
All vested options held by Employee, including those deemed fully vested as of
the Date of Termination, shall remain exercisable for a period of one (1) year
from the Date of Termination; provided, however, in no event shall any option
remain exercisable beyond the maximum period allowed therefor in the stock
option plan under which it was granted. Any repurchase rights held by the
Company on stock owned or options exercised by the Employee shall be canceled on
the Date of Termination. This Agreement shall serve as an amendment to all of
Employee’s outstanding stock options, restricted stock awards, repurchase
rights, and stock appreciation rights as of the Date of Termination;

 

(c)    Accrued Bonus.    The Company shall pay Employee an amount equal to the
pro rata amount of the annual bonus accrued under the Company’s executive
officer bonus plan, if any, for the portion of the year prior to the Date of
Termination.

 

(d)    Other Benefits.    The Company shall provide to Employee for the maximum
period allowed under COBRA but no more than a period of twenty-four (24) months
following the Date of Termination, coverage under a plan providing health and
welfare benefits, at least comparable to those benefits in effect on the Date of
Termination, including but not limited to medical, dental, vision, disability,
dependent care and life insurance coverage. At the Company’s election, health
benefits may be provided by reimbursing Employee for the cost of converting a
group policy to individual coverage, or for the cost of extended COBRA coverage.
The Company shall also pay to Employee an amount calculated to pay any income
taxes due as a result of the payment by the Company on Employee’s behalf for
such health benefits. Such tax payment shall be calculated to place Employee in
the same after-tax position as if no such income taxes had been imposed.

 

(e)    Other Benefits Payable.    The benefits described in subsections (a)
through (d) above shall be payable in addition to, and not in lieu of, all other
accrued or vested or earned but deferred compensation, rights, options or other
benefits which may be owed to Employee following termination of employment,
irrespective of whether Employee’s termination was preceded by a Change of
Control, including, without limitation, accrued vacation or sick pay, amounts or
benefits payable under any employment agreement or any bonus or other
compensation plans, stock option plan, stock ownership plan, stock purchase plan
(but in no event may the options or shares which may vest under any such plan
exceed the number of options or shares granted to Employee under such plan),
life insurance plan, health plan, disability plan or similar plan.

 

5



--------------------------------------------------------------------------------

(f)    Indemnification.    For at least six years following a Change of Control,
Employee shall continue to be indemnified under the Company’s Certificate of
Incorporation and Bylaws, each as may be amended from time to time, at least to
the same extent as prior to the Change of Control, and Employee shall be covered
by the directors’ and officers’ liability insurance, the fiduciary liability
insurance and the professional liability insurance policies that are the same
as, or provide coverage at least equivalent to, those the Company carried prior
to the Change of Control.

 

9.    Payment Obligations Absolute.    The Company’s obligation to pay the
benefits described herein shall be absolute and unconditional and shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company or any of its
subsidiaries may have against Employee or anyone else. In the event of any
dispute concerning Employee’s right to payment, the Company shall nevertheless
continue to pay to Employee the Base Compensation until the dispute is resolved.
Any such amounts paid following Employee’s termination of his employment shall
be credited against the amounts otherwise due to Employee under this Agreement
or, in the event the Company prevails, shall be repaid to the Company.

 

10.    Legal Fees.    The Company shall also pay forthwith upon written demand
from Employee all legal fees and expenses reasonably incurred by Employee in
seeking to obtain or enforce any right or benefit provided by this Agreement. In
the event Employee does not prevail in any ensuing arbitration or litigation,
the Company shall absorb its own costs, expenses, and attorney’s fees, and
Employee shall reimburse the Company for one-half of Employee’s costs, expenses,
and attorney’s fees.

 

11.    Litigation Bonus.    Upon execution and delivery of this Agreement by
Employee and Company, Company shall pay Employee a special bonus in recognition
of Employee’s efforts in connection with certain intellectual property
litigation in the gross amount of $158,933.38, subject to payroll withholding
(the “Litigation Bonus”).

 

12.    Releases of Claims.    Employee hereby releases, acquits and discharges
the Company and each of its subsidiaries, all divisions, officers, directors,
stockholders and affiliates thereof, agents, representatives, employees,
consultants, independent contractors, attorneys, advisors, successors and
assigns (including, without limitation, any investment partnership or
corporation, its officers, directors, partners, members, employees, agents or
representatives) of the Company, jointly and severally, from any and all claims,
demands and/or causes of action arising out of allegations of the constructive
termination or the anticipatory constructive termination of her employment in
any capacity by the Company, that she has as of the date she signs this
Agreement (including, but not limited to, any claims, demands and/or causes of
action under the Prior Agreement and under any federal, state or local laws,
regulations, rules or ordinances, including, but not limited to, any claims
under the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities Act of 1990, as amended, the Civil Rights Acts of
1964 and 1992, as amended, Employee Retirement Income Security Act, as amended,
the Fair Labor Standards Act, as amended; any tort or contract claims; any
workers compensation or disability claims). Notwithstanding anything to the
contrary herein, this release shall not apply to the obligations set forth in
this Agreement, any agreements related to options to purchase Common Stock of
the Company granted to Employee and that certain Indemnification Agreement
between Employee and the Company dated April 4, 2001. The Employee expressly
acknowledges that certain of the benefits being offered in the Agreement
constitute consideration for the foregoing release that is in addition to
anything of value to which she is already entitled from the Company.

 

13.    Successors; Binding Agreement.    The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle Employee to compensation from the Company in the
same amount and on the same terms as Employee would be entitled hereunder if the
Company had terminated Employee’s employment without Cause after a Change of

 

6



--------------------------------------------------------------------------------

Control, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, “Company” shall mean the Company as
defined herein and any successor to its business and/or assets as aforesaid
which executes and delivers the agreement provided for in this Section or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.

 

14.    Miscellaneous.

 

(a)    Notices.    Any notice, report or other communication required or
permitted to be given hereunder shall be in writing to both parties and shall be
deemed given on the date of delivery, if delivered, or three days after mailing,
if mailed first-class mail, postage prepaid, to the following addresses:

 

(i)    If to Employee, at the last address provided by Employee in writing.

 

(ii)    If to the Company:

Microtune, Inc.

2201 Tenth Street

Plano, Texas 75074

Attention: Board of Directors, Compensation Committee

 

or to such other address as any party hereto may designated by notice given as
herein provided.

 

(b)    Governing Law.    This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas as applied to
agreements made and performed in Texas by residents of Texas.

 

(c)    Amendments.    This Agreement shall not be changed or modified in whole
or in part except by an instrument in writing signed by each party hereto.

 

(d)    Counterparts.    This Agreement may be executed in several counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same agreement.

 

(e)    Effect of Headings.    The section headings herein are for convenience
only and shall not affect the construction or interpretation of this Agreement.

 

15.    Conflicting Terms.    In the event that words or terms of this Employment
Agreement conflict with the words or terms of any other agreement or contract,
including, without limitation, any stock plan, notice of grant, or restricted
stock purchase agreement or option agreement entered into in connection with the
employment of Employee by the Company, the interpretation of this Agreement
shall prevail.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

MICROTUNE, INC.

BY:

  /S/    JAMES A. FONTAINE     James A. Fontaine, CEO and President

 

7



--------------------------------------------------------------------------------

As approved by the Compensation Committee of the

Board of Directors on July 23, 2003

 

EMPLOYEE

 

/s/    NANCY A. RICHARDSON

 

Nancy A. Richardson

 

8